21 F.3d 1121
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Steve GORSLINE, Plaintiff-Appellant,v.STATE OF KANSAS DEPARTMENT OF TRANSPORTATION, Defendant-Appellee.
No. 93-3339.
United States Court of Appeals, Tenth Circuit.
April 5, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.


1
The parties have agreed that this case may be submitted for decision on the briefs.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.2.  The case is therefore ordered submitted without oral argument.


2
Appearing pro se, the Plaintiff in this case filed suit against the Kansas Department of Transportation ("the Defendant") in federal district court alleging a violation of his Fourteenth Amendment rights.  Although the district court had difficulty ascertaining why Plaintiff sued the Defendant, on what theories he based his lawsuit, and what type of relief he was requesting, the court had no trouble concluding that the lawsuit was barred by the Eleventh Amendment, and thus dismissed the suit.  On appeal, the Plaintiff urges that when the State of Kansas ratified the Fourteenth Amendment on January 11, 1867, it simultaneously waived its Eleventh Amendment immunity for all future suits brought under the Fourteenth Amendment.  We affirm for substantially the same reasons given by the district court.


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470